DETAILED ACTION

Response to Amendment

	Amendments and response received 06/18/2021 have been entered. Claims 18, 20-24, and 26-36 are currently pending in this application. Claim 25 has been canceled. Amendments and response are addressed hereinbelow.
 
Claim Rejections - 35 USC § 112

In light of the cancelation of claim 25, the previous rejection has been rendered moot.

Double Patenting

	In light of the filing of the Terminal Disclaimer dated 06/20/2021, the previous grounds of rejection have been overcome.

Terminal Disclaimer

	The terminal disclaimer filed 06/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from U.S. Patent No. 10671899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 18, 20-24 and 26-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine subsequent art which teaches a transformation device for printing on a pre-processed substrate by digital processing comprising a step for the analysis of the pre-processed substrate by means of a X device in order to assign numerical values to it, the said X device configured to capture image data representing a surface of the pre-processed substrate and assign numerical values based on the image data, the said X device being located in the transformation device wherein the distance dE which corresponds to the distance between that point on the pre-processed substrate that at time "t" undergoes the printing in the transformation station and the point upstream of the analysis and acquisition zone at the same time "t" of the X device is greater than 1 mm.
The closest prior art, Shmuel Ur et al (US 5813771), teaches calibrating a printer and/or scanner so that information can be printed at a desired location with respect to a sheet. The prior art teaches a digital source file, a digital file representing the printing to perform on the substrate and a digital file representing the substrate analyzed by a substrate analysis device and utilizing the files for correcting the printed file. In this case, registration of printed data into form fields can be perfected thereby giving a desired output. However, the prior art is silent with respect to the distance between a point on the substrate that, at time “t”, undergoes printing and the point upstream of the analysis and acquisition zone at the same time is equal to or greater than 1 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
June 28, 2021